 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees involved herein .2 Subsequently, the Employer and the Unionentered into a collective bargaining contract effective from October24, 1951, to dune 18, 1952, and from year to year thereafter, in theabsence of 60 days' notice to modify or terminate.The petitionherein was filed on April 10, 1952, and the hearing was held on May2, 1952.As the petition was filed more than 1 month before the end of thecertification year and the hearing was also held before the certifica-tion year expired we shall, in accordance with established Board policy,dismiss the petition.'OrderIT IS HEREBY ORDEREDthat the petitionherein be,and ithereby is,dismissed.a Case No. 21-RC-1963.OZenith Radio Corporation,95 NLRB 1156;NationalHeat TreatingCompany,95NLRB No. 144.AMERICAN CAR &FOUNDRYandZENONJ.BARANEKI,PETITIONER(IntlLOCAL2551,UNITED STEELWORKERS OF AMERICA,CIO.Case No.3-RD-52.May 29, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William Naimark,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its power in connection with this case to it three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative, as defined in Section 9 (a) ofthe Act, of the employees designated in the petition.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer began to operate its Buffalo, New York, plant, theonly one involved in this proceeding, in 1940.The plant was shutdown in 1945 and not reopened until 1950.On November 16, 1950,the Steelworkers Organizing Committee, herein called Steelworkers,99 NLRB No. 66 AMERICAN CAR & FOUNDRY407was certified after a consent election as representative of the pro-duction and maintenance workers at the plant.On December 7, 1950, the Steelworkers and the Employer enteredinto a contract covering all production and maintenance workers, butexpressly excluding inspectors.On January 1'3, 1951, however, theparties executed a supplemental agreement in which the coverageclause was specifically amended to include the inspectors.'The Steelworkers contends that the petition for its decertificationshould be dismissed on the ground that the inspectors cannot con-stitute an appropriate unit, as they are functionally a part of theproduction and maintenance unit as shown by the bargaining history.The Petitioner, an individual employee classified as an inspector,appears to contend that the work of the inspectors is sufficiently dif-ferentiated from that of the production and maintenance employeesto preclude their inclusion in the same unit without affording theinspectors an opportunity to indicate whether or not they wish tobe included in such a unit.The inspectors, of whom there are 11, are employed in the inspec-tion department, which is one of the 7 departments in the plant.They report to its head, the chief inspector, who is in turn respon-sible to the works manager and the general superintendent. They areprimarily responsible for inspecting the products manufactured by theEmployer, railroad freight cars and miscellaneous steel products, atvarious stages of manufacture and before shipment.Their work isperformed throughout the plant.They also conduct some tests ofincoming materials and subassemblies from outside suppliers beforethey are utilized in the manufacturing process.With the exceptionof,a few inspections of a purely visual type, as for example, inspectionsof welding of certain types of incoming materials, all inspectionsrequire the use of gauges of some complexity. Inspectors must be ableto read blueprints and interpret engineering specifications and mustpossess some mathematical ability, but there are no specific educa-tional prerequisites for the job.There are two grades of inspectors, designated as "A" and "B."Grade A inspectors, of whom there are 7, must be able to use the wholerange of gauges.Those in grade B are not required to use the mostcomplex types of gauges.There are 12 labor grades in the plant.Grade B inspectors are in the fourth labor grade of which the hourlyrate is $1.68 and grade A inspectors in the sixth, at $1.84 an hour.It is customary Board policy to include inspectors in productionand maintenance units.2We have directed self-determination elec-' In 1941,following a consent election,the Steelworkers had been certified as the solerepresentative of a unit comprising production and maintenance workers,with the in-spectors includedThe inspectors were covered in all the subsequent contracts until theclosing of the plant in 1945.2Farrell Cheek Steel Company,88 NLRB 303;Metal Textile,88 NLRB 1326. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions for 'inspectors, as we have for other clearly defined groups ofemployees, in cases where a union has sought to add such a group to aproduction and maintenance unit from which they have previouslybeen excluded.3Here, however, the inspectors have been included inthe production maintenance unit throughout an extended bargaininghistory, except for one brief period of less than 2 months' duration,and no cogent reason for their severance appears.They do not con-stitute a craft nor are they professional.'We do not believe that theirduties set them so apart from the production workers as to justifytheir severance from the established production and maintenance -unit.Accordingly, we shall dismiss the petition.OrderIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.9Chase Aircraft Company,91 NLRB 288.4Chase Aircraft Company, supra.Likewise,the Board has held that they are notsupervisors,or managerial employees who must be excluded from representation for col-lective bargaining.SeeChase Aircraft Company, Farrell Cheek Steel Company,supra.RAMSEY MOTORCOMPANY, INC.1andINTERNATIONAL ASSOCIATION OFMACHINISTS, AFL, PETITIONER.Case No. 32-RC-460.May 29,1952Decision.and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Anthony J. Sabella, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act 22.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit comprising all service department1The name of the Employer appears as amended at the hearing.2 N. L. R.B.V.DavisMotors,Inc.,192 F.2d 782(C. A. 10), enfg.93 NLRB 206.99 NLRB No. 68.